Justice PLEICONES.
I respectfully dissent and would affirm the appealed order finding that because appellant failed to actually serve the complaint within 120 days of filing, the 2007 action ended, and *349thus no action was commenced to which the 2008 amended complaint could attach. S.C.Code Ann. § 15-3-20 (2005).
Section 15-3-20(B) provides “A civil action is commenced when the Summons and Complaint are filed with the clerk of court if actual service is accomplished within one hundred twenty days after filing.” Appellant’s complaint was filed on May 29, 2007, and never served. Under the plain language of § 15-3-20(B), the action identified as 07-CP-40-3365 was never commenced.
As explained below, nothing in Rule 3, SCRCP, can affect this conclusion regarding the May 2007 complaint. Rule 3(a) provides that “A civil action is commenced when the summons and complaint are filed with the clerk of court if: (1) the summons and complaint are served within the statute of limitations in any manner prescribed by law.” The May 2007 complaint has never been served, and accordingly, even pursuant to Rule 3(a), SCRCP, the action identified as 07-CP-40-3365 has never been commenced. Moreover, appellant’s service in May 2008 of a document denominated “Amended Complaint” in action 07-CP-40-3365 was a nullity. Rule 15, SCRCP, governs amended pleadings. Rule 15(a) permits a party to “amend his pleading once as a matter of course at any time before or within 30 days after a responsive pleading is served or, if the pleading is one to which no responsive pleading is required and the action has not been placed on the trial roster, he may so amend it at any time within 30 days after it is served.” The plain language of Rule 15(a) allows an amendment only of a pleading which has been served. See also Rule 15(c), “Relation Back of Amendments.” Nothing in our Rules or statutes recognizes an amended pleading where no other pleading has been served. This is especially so when the pleading relates to an action which has not even been commenced.
The majority suggests that we should read § 15-3-20(B) and Rule 3(a), SCRCP, together, and conclude that (1) an action is commenced upon filing of the summons and complaint, if service is accomplished within the statute of limitations, but (2) that if filing but not service is done within the statute, then actual service must be made within 120 days of *350filing. I agree with the second statement, but find the first statement ignores the plain language of § 15-3-20(B).
Section 15-3-20(B) establishes the date of commencement as the date of filing with the clerk if actual service occurs within 120 days after filing. Since § 15-3-20(A) provides that an action must be commenced within the statute of limitations, read together, subsections (A) and (B) compel the same result as Rule 3(a)(2) when the complaint is filed near the end of the limitations period: so long as an action is filed within the statute of limitations, and actual service is accomplished within 120 days after filing, the action is deemed to have been commenced within the statute of limitations.
Where, as here, the action is sought to be commenced more than 120 days before the expiration of the statute of limitations, there is an irreconcilable conflict between Rule 3(a) and § 15-3-20. Rule 3(a) permits a complaint filed more than 120 days before expiration of the statute of limitations to be served at any time before the statute expires. Where, for example, there is a three-year statute, Rule 3(a) would find the action commenced where the complaint was filed on January 1, Year One but not served until December 31, Year Three. On the other hand, § 15-3-20(B) requires that a complaint filed January 1, Year One be actually served by May 1 (April 30 in a leap year), Year One, that is, within 120 days of filing, in order for the action to be properly commenced. Where the question is one of practice and procedure in the courts, a court rule is subordinate to the statutory law. Stokes v. Denmark Emerg. Med. Serv., 315 S.C. 263, 433 S.E.2d 850 (1993), citing S.C. Const. art. V, § 4. Where the mandate of § 15-3-20(B), requiring actual service within 120 days of filing, is not met, the action cannot be saved by application of Rule 3(a)(1). Stokes, supra.
I respectfully dissent, and would affirm the appealed order dismissing this suit without prejudice.